United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Walnut Hill, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1646
Issued: November 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal from the April 23, 2007 decision of the
Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on February 26, 2007.1

1

The Board notes that appellant submitted medical and factual evidence following the issuance of the Office’s
April 23, 2007 decision. The Board is precluded from considering this evidence as it was not in the record at the
time the Office issued its final decision. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On February 26, 2007 appellant, then a 49-year-old rural letter carrier, filed a traumatic
injury claim, Form CA-1, alleging that her left leg was injured when her motor vehicle was hit
from behind by another vehicle that same day.
On March 20, 2007 the Office informed appellant of the evidence needed to establish her
traumatic injury claim. Appellant was given 21 days to submit the requested information. She
did not provide any additional evidence in the allotted time.
By decision dated April 23, 2007, the Office denied appellant’s claim on the grounds that
she had not established that she sustained an injury under in the performance of duty. The Office
accepted that appellant’s motor vehicle was struck from behind by another vehicle, but found
that she did not submit any medical evidence providing a diagnosis related to this incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether “fact of injury” has been
established. “Fact of injury” consists of two components that must be considered in conjunction
with one another. The first component is whether the employee actually experienced the
employment incident that is alleged to have occurred. The second component is whether the
incident caused a personal injury, and, generally, this can be established only by medical
evidence.4
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.5 To be rationalized, the opinion must be based on a complete factual and medical
background of the claimant,6 and must be one of reasonable medical certainty,7 explaining the

2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Ellen L. Noble, 55 ECAB 530 (2004).

5

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

John W. Montoya, 54 ECAB 306 (2003).

2

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
The Office has accepted that appellant’s vehicle was rear-ended on February 26, 2007 in
the performance of her federal duties. Therefore, the issue is whether appellant has established
that she sustained an injury as a result of that employment incident.
The record establishes that appellant did not submit any medical evidence prior to the
time that the Office issued its April 23, 2007 decision. The Board has held that an employee
seeking compensation under the Act has the burden of proving the essential elements of her
claim by the weight of the reliable, probative and substantial evidence.9 For this reason, she has
not submitted a prima facie claim for compensation.10 Because appellant failed to introduce
medical evidence that provided a diagnosis of her alleged condition or an explanation of how the
diagnosis was related to the accepted employment, the Board finds that she has not met her
burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on February 26, 2007.

8

Judy C. Rogers, 54 ECAB 693 (2003).

9

William Archer, 55 ECAB 674 (2004).

10

See Donald W. Wenzel, 56 ECAB __ (Docket No. 05-146, issued March 17, 2006); Richard H. Weiss, 47
ECAB 182 (1995).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 23, 2007 is affirmed.
Issued: November 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

